Citation Nr: 1213972	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  08-32 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and a friend



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to July 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied a rating in excess of 50 percent for PTSD, denied a compensable rating for right ear hearing loss, and denied a total disability rating based upon individual unemployability.  The Veteran perfected an appeal as to each of these three issues, but in September 2010 filed a writing effectively withdrawing his appeal of the hearing loss issue.  The Board, therefore, will not further consider the issue of whether a compensable rating is warranted for right ear hearing loss.

In January 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

For reasons explained below, the issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

After resolving all doubt in favor of the Veteran, the Veteran's service-connected PTSD is manifested by suicidal ideation, near-continuous depression, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships throughout the course of this claim.

CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in a letter dated in October 2007, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for a higher PTSD rating.  He was also notified as to what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The October 2007 letter also advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, including observations as to what manner the Veteran's PTSD has worsened.  The letter also advised the Veteran that disability ratings are based upon the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition on employment; thereby notifying him that evidence is needed demonstrating the level of disability and the effect that the disability has on his employment.  The notice letter also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  In addition, the October 2007 letter advised the Veteran of how effective dates are assigned, and the type of evidence which impacts that determination.  The Veteran's claim was last readjudicated in September 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service VA treatment records, and VA examination reports, as well as several lay statements.  He was also afforded a Board videoconference hearing in January 2012, a transcript of which is in the claims folder and was reviewed by the Board. 
 
As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing evidence and argument and presenting for his scheduled VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings. 

The Veteran filed a claim for an increased evaluation for PTSD in May 2007.  In December 2007, the RO continued the 50 percent rating.  The Veteran perfected an appeal of the rating assigned.  

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, the 50 percent rating currently assigned is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011). 

One factor for consideration is the GAF score.  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 to 70 indicate some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011). 

Turning to the evidence, the Veteran's claim for an increased rating was received by VA on May 16, 2007.  An October 2006 VA mental health treatment note shows that the Veteran was last seen in September 2003.  At the time of the 2006 treatment, he was noted as experiencing nightmares and depression.  He was reported as alert and oriented, with clear and coherent speech, and no suicidal or homicidal thoughts.  He was seeking referral to a PTSD group and medication, and was noted to be depressed secondary to several recent family deaths.  During the extended examination, the Veteran appeared calm and was noted to have memory and cognition intact.  He was however, noted to have been experiencing auditory hallucination in that he reported hearing voices that overwhelmed him and instructed him to do things.

The June 2007 VA examiner noted that the Veteran presented with his medication bottles prescribed in October 2006, which were full, thus suggesting that the Veteran was not compliant with his medication.  The examiner also noted that the Veteran's presentation on that date did not suggest any major mental illness.  The Veteran reported that he has a history of violence that included hitting the wall with his fists.  He was noted as socially isolated and lived with his mother.  The examiner described his attitude as irritable.  The Veteran was intact as to person, time and place and had unremarkable thought process.  The Veteran did report trouble sleeping, but reported no panic attacks, no obsessive or ritualistic behavior and no suicidal or homicidal plans or intent, despite both suicidal and homicidal thoughts.  The Veteran reported to the examiner that he was unable work and unable to maintain relationships due to being on so much medication, but the examiner noted this to be strange "since first of all he is not prescribed much medication and secondly he does not appear to be taking it."  As to memory, following testing, the examiner deemed the Veteran's remote memory as normal, recent memory as mildly impaired, and immediate memory as moderately impaired.  Based upon examination and testing, the examiner confirmed that the Veteran meets the DSM-IV criteria for PTSD, and assigned a GAF score of 67, noting that the Veteran did not appear to be in any psychological distress.  The examiner also concluded by opining that the Veteran's relational issues are not due to PTSD, but are due to a personality disorder, which is not a service connected condition.  

The next evidence showing mental health treatment is the March 2008 VA outpatient note, which confirms that the Veteran had not been seen in that clinic for over one year.  At this time, the Veteran again reported trouble sleeping, as well as being angry and irritable almost all of the time.  Suicidal ideation without plan was again reported.  The physician observed the Veteran as being calm and cooperative, but withdrawn.  He had spontaneous and clear speech.  His mood was noted as depressed with an appropriate affect, and his insight and judgment were fair.

Several friends and the Veteran's mother also submitted statements documenting their observations as to how the Veteran's health has diminished.  

In October 2008, the Veteran again reported to a VA examiner that his sleep was impaired, that he had no panic attacks, no ritualistic behavior, and no homicidal ideation.  He reported having occasional suicidal ideation, without intent or plan.  The Veteran's impulse control was noted as fair, and he reported no hallucinations at the time of this examination.  The examiner observed that the Veteran's personal hygiene was maintained, and he again observed some memory impairment. The Veteran confirmed his ongoing social isolation, but for his mother.  He described himself as unable to maintain relationships with his children or to establish relationships with others due to his irritability and lack of concentration.  This examiner again confirmed the PTSD diagnosis, and assigned a GAF score of 50.

A March 2009 mental health outpatient note describes the Veteran as alert and oriented, with clear and coherent speech, clean and neat clothing, and without suicidal and homicidal thoughts.  Several days later, however, the record shows that the Veteran was hospitalized for two days for drug treatment.  His discharge diagnoses included substance abuse, cocaine; substance induced mood disorder; and PTSD.

In November 2009, the Veteran's physician completed a questionnaire as to the Veteran's mental residual functional capacity, largely relating to the Veteran's TDIU claim.  In this report, the physician described the Veteran's difficulty in maintaining social functioning as moderate to marked.

The Veteran was next seen in the VA mental health clinic in June 2010, at which time he was reported as having low concentration, increased anxiety, and insomnia.  He appeared well groomed, and he was cooperative with productive, goal directed speech, but with a depressed mood.  The Veteran's impulse control was described as "good if sober."  At this time, he denied suicidal or homicidal ideation, but did report auditory hallucinations.  This physician assigned a GAF score of 50.

More recently, in July 2011, the Veteran was described by a VA examiner to have no social relationships, and despite clean, casual dress, the Veteran was observed chewing on his shirt.  The Veteran suggested that the prior drug overdose was, in fact, a suicide attempt.  However, this report is inconsistent with the medical notes of March 2009, which report the Veteran's admission into the hospital as for detox, and also note the Veteran as being without suicidal ideation.  Thus, the Board does not find the Veteran's report of a suicide attempt to be credible.  Otherwise, at the time of the examination, the Veteran was cooperative, but his speech was pressured and his affect blunted.  The examiner described his thought process as rambling with ruminations.  Auditory hallucinations continued.  The Veteran reported ongoing problems staying asleep, making him feel tired and extremely irritable.  He reported not wanting to be around people. For the first time, the Veteran reported having panic attacks three to four times per week, and reported having homicidal thoughts, including thoughts of hurting people that irritate him.  The Veteran also reported that on many days he is unable to take care of personal hygiene tasks.  Testing revealed moderate impairment of remote, recent and immediate memory.  Results of the Beck Depression Inventory suggested that the Veteran was experiencing severe symptoms of depression.  The examiner suggested that the Veteran has PTSD, as well as a drug abuse disorder, and schizoaffective disorder, but noted that it is unclear the extent to which they are interrelated.  A GAF score of 67 was assigned by this examiner.  

An outpatient report the following month shows that the Veteran's impulse control was better due to being sober.  He was again noted as depressed, but stable.  The physician reported that the Veteran was cooperative and that his speech was productive and goal directed.  As to suicidal or homicidal ideation, at that time the Veteran reported no such ideation, and no hallucinations or delusions.  He was also well groomed at that time, and alert and oriented.  Thus, while the July 2011 VA examination report seems to suggest some exacerbation of symptoms, an outpatient record shortly after clarifies the Veteran's condition to again be consistent with that throughout the course of this appeal.  

Most recently, at the time of the January 2012 Board Videoconference Hearing, the Veteran reported symptoms consistent with the medical records throughout the course of the appeal, to include ongoing depression, insomnia, mood swings, difficulty focusing, and social isolation.

The Board recognizes that the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this case, the Veteran's symptoms were consistently demonstrated as social isolation, irritability, difficulty in concentration, auditory hallucinations, as well as depression, and difficulty in maintaining relationships other than the relationship with his mother.  In fact, the record shows that the Veteran has no relationship with his children, no romantic relationship, and no friendships, thus suggesting the inability to establish and maintain effective relationships.  The Veteran also frequently reported suicidal ideation, although without intent or plan.  His memory was consistently reported as impaired from mild to moderate extent.  Conversely, the Veteran was largely described as having a good personal appearance and hygiene.  The evidence does not show obsessional rituals; intermittently illogical, obscure, or irrelevant speech; near-continuous panic attacks; or spatial disorientation.  There was also no impaired impulse control, such as unprovoked irritability with periods of violence, at any time during the course of this appeal.  

Although the record does not establish that all criteria for the 70 percent rating for PTSD exist for this Veteran, there is no requirement that all criteria be met.  In fact, the symptoms simply need to more closely approximate the criteria for the 70 percent rating than for the 50 percent rating presently assigned.  38 C.F.R. § 4.7 (2011).  The Veteran's symptoms are consistently shown throughout the course of this appeal.  While the 2007 VA examiner diagnosed the Veteran with malingering, subsequent examinations and VA treatment records have not confirmed this.  Moreover, the GAF score of 65 provided during the 2011 VA examination seems somewhat inconsistent with the symptomatology discussed.  After resolving all doubt in the Veteran's favor, and because the Veteran does indeed show, throughout the course of this appeal, suicidal ideation, near-continuous depression, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships, the Board finds that a 70 percent rating is warranted.  

However, at no time has the evidence shown that the Veteran's PTSD is manifested by gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  While the Veteran has reported hallucinations at times, neither the medical examiners nor the GAF scores assigned suggest that these hallucinations impact the Veteran's functioning.  Accordingly, the symptomatology has not more nearly approximated a schedular 100 rating at any time.

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60   (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted in this case. 

The Board acknowledges that the evidence is still being developed for the Veteran's TDIU claim with regard to any effects of his service-connected PTSD on his employment.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disability.  Id. at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  As the schedular rating adequately contemplates his PTSD disability, referral for extraschedular consideration is not warranted.  Thus, remand of the issue decided herein is not required.  See Gurley v. Nicholson, 20 Vet. App. 573, 576 (2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 120 (2007) (resolution of claim for a higher disability rating by the Board or this Court is not dependent on VA's adjudication of the TDIU claim). 


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



REMAND

Further development is required prior to adjudicating the Veteran's claim of entitlement to a TDIU.  The record reflects that the Veteran has not been employed throughout the course of this appeal, and he contends that he is unemployable due to his service-connected mental disorder.  In particular, the Veteran, by way of his claim, his hearing testimony, and statements made during medical examinations, has consistently reported that he cannot work because he cannot focus and cannot concentrate, and because he does not get along with people.  

At the time of his June 2007 VA examination, the VA examiner assessed him as having PTSD symptoms that are not severe enough to interfere with occupational functioning.  The October 2008 VA examiner answered the question as to whether the Veteran was totally occupationally impaired in the negative.  However, the Veteran's condition seemingly worsened by the time of the July 2011 VA examination.  At that time, the VA examiner stated that the Veteran "would have a difficult time interacting appropriately with others.  His paranoia would cause him to be [distrustful] of co-workers and supervisors.  Although he may be able to follow a few simple instructions, he would be unable to follow complex instructions consistently.   [H]e would become extremely overwhelmed by environmental stimuli and changes to his daily routine."  This suggests a significant impairment of his employability, but there is no opinion in this report as to whether the Veteran's PTSD symptoms would prevent him from obtaining or maintaining gainful employment.  Accordingly, the claims file should be returned to the July 2011 examiner to obtain an opinion on that question.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the July 2011 VA psychiatric examination.  After review of the claims file, to include the report of the July 2011 VA examination, the examiner should provide an opinion as to whether the Veteran's PTSD symptomatology prevents him from obtaining or maintaining gainful employment.  If so, the examiner should determine whether the Veteran's unemployability due to PTSD has existed throughout the course of the appeal, since the date of his April 2007 TDIU claim; and, if not, the examiner should identify the date on which unemployability manifested.  A rationale for the opinion expressed should be provided.

2.  After the development requested above, and any additional development deemed necessary, has been completed to the extent possible, the record should be reviewed and the claim for entitlement to TDIU should be readjudicated.  If the benefit sought on appeal is denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


